Atkinson, J.
Leona 'R. Dutton instituted a suit against Bartow C. Dutton, for divorce. There were two children, one a girl 9 years of age in custody of her mother, and the other a boy 7 years of age in custody *705of his father. The grounds of divorce were alleged acts of cruel treatment. In addition to divorce the petition contained prayers for temporary alimony, attorney’s fees, and custody of both children. The defendant filed an answer in which he denied the alleged acts of cruelty, set up improper conduct upon the part of the plaintiff,-and prayed that a total divorce be granted to him and that he be granted custody of both children. At an interlocutory hearing the judge passed an order allowing the plaintiff, until the further order of court, $30 a month as alimony, requiring the defendant to pay $50 attorney’s fees, and allowing the children to remain separately in the custody of- their respective parents. The defendant excepted to the judgment “ as being contrary to law, and an abuse of discretion,” because the judge “should have refused temporary alimony, attorney’s fees, and should have awarded the custody of said child to defendant.” Held, that the evidence, though conflicting, was sufficient to support the judgment, and there was no abuse of discretion. Judgment affirmed.
*704Divorce, 19 O. J. p. 206, n. 69; p. 224, n. 83; p. 226, n. 7; p. 227, n. 22; p. 228, n. 39; p. 240, n. 23; p. 347, n. 65.
*705No. 5594.
September 9, 1927.
Hugh B. Tarver Jr. and Clarence T. Cuy ton, for plaintiff in error.

All the Justices concur.